NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
              ______________________

               SERAJUL HAQUE,
                Plaintiff-Appellant

                         v.

 UNKNOWN PARTY, NAMED AS ‘SECRETARY OF
 GOVERNMENTS,’ BANGLADESH, GOVERNMENT
OF, UNITED STATES, NAMED AS UNITED STATES
  GOVERMENT, STATE OF CALIFORNIA, NAMED
  AS CALIFORNIA GOVERMENT, SANTA CLARA
    COUNTY BOARD OF GOVERNMENT, FRY’S
ELECTRONICS, INC., MMC TECHNOLOGY, ERNST
 & YOUNG, LLP, KPMG LLP, STATE OF ARIZONA,
       SANTA CLARA COUNTY BOARD OF
    GOVERNMENT, SANTA CLARA SUPERIOR
    COURT, SANTA CLARA COUNTY DISTRICT
  ATTORNEY, MILPITAS POLICE DEPARTMENT,
    SAN JOSE POLICE DEPARTMENT, SOCIAL
      SECURITY ADMINISTRATION, EQUAL
  EMPLOYMENT OPPORTUNITY COMMISSION,
      CALIFORNIA DEPARTMENT OF FAIR
   EMPLOYMENT AND HOUSING, CALIFORNIA
 EMPLOYMENT DEVELOPMENT DEPARTMENT,
    DEPARTMENT OF HOMELAND SECURITY,
  DEPARTMENT OF HOMELAND SECURITY, U.S.
 IMMIGRATION AND CUSTOMS ENFORCEMENT,
       UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, CALIFORNIA BOARD
  OF ACCOUNTANCY, SANTA CLARA OFFICE OF
EDUCATION, SANTA CLARA PUBLIC DEFENDER,
2                                    HAQUE   v. UNKNOWN PARTY



THOMAS ORVIS, ATTORNEY MOUNTAIN VIEW-CA
   (COURT APPOINTED), DEPARTMENT OF
  JUSTICE, UNITED STATES ATTORNEY, SAN
   FRANCISCO-CALIFORNIA, ZAHIR ZEHIDI,
    ATTORNEY APPEARED IN USDOJ –EOIR
           IMMIGRATION COURT,
             Defendants-Appellees
            ______________________

                   2015-1959, 2015-5142
                  ______________________

    Appeals from the United States District Court for the
District of Arizona in No. 2:11-cv-02130-PHX-MHB,
Magistrate Judge Michelle H. Burns, and the United
States Court of Federal Claims in No. 1:15-cv-00565-
MCW, Judge Mary Ellen Coster Williams.
                ______________________

                Decided: January 8, 2016
                 ______________________

    SERAJUL HAQUE, Milpitas, CA, pro se.

    TANYA B. KOENIG, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC, for appellee United States. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT
D. AUSTIN.
                 ______________________

    Before LOURIE, DYK, and WALLACH, Circuit Judges.
PER CURIAM.
    Appellant Serajul Haque appeals two actions to this
court. One involves an order from the United States
District Court for the District of Arizona (“District Court”)
and the other concerns a final judgment from the United
HAQUE   v. UNKNOWN PARTY                                   3



States Court of Federal Claims (“Claims Court”). As
explained below, the court does not have subject matter
jurisdiction over the appeal from the District Court and
affirms the Claims Court’s decision to dismiss the other
action.
    In Appeal No. 2015-1959, Mr. Haque challenges the
District Court’s order denying his motion to transfer fifty-
three closed cases in various courts, including the District
Court, to the Claims Court. See generally Appellant’s
Informal Br. 1 The District Court denied the motion
because the proceeding in which he filed the motion—
Haque v. United States, No. CV 11-2130-PHX-MHB (D.
Ariz. Aug. 21, 2015)—“ha[d] been dismissed in its entire-
ty.” Government’s App. 6. The Government contends
that this court does not have subject matter jurisdiction
over Mr. Haque’s claims. Government’s Br. 8.
    When, as here, a party challenges this court’s subject
matter jurisdiction “based on the sufficiency of the plead-
ing’s allegations—that is, . . . a ‘facial’ attack on the
pleadings—then those allegations are taken as true and
construed in a light most favorable to the complainant.”
Cedars-Sinai Med. Ctr. v. Watkins, 11 F.3d 1573, 1583
(Fed. Cir. 1993) (citations omitted). In the Amended
Complaint that Mr. Haque filed in the District Court, he
alleges statutory employment discrimination, violations of
Title VII of the Civil Rights Act of 1964, and related
causes of action. Government’s App. 26–37.
    This court is a court of limited jurisdiction, which does
not include appeals of district court orders involving the
kind of allegations proffered in Mr. Haque’s Amended



    1   Mr. Haque filed identical briefs in Appeal No.
2015-1959 and Appeal No. 2015-5142, as did the Govern-
ment. Consequently, we need not identify whether a
particular filing pertains to one or both appeals.
4                                     HAQUE   v. UNKNOWN PARTY



Complaint. See, e.g., 28 U.S.C. § 1295 (2012) (providing
this court’s subject matter jurisdiction, which does not
include the claims for statutory employment discrimina-
tion, violations of Title VII of the Civil Rights Act of 1964,
or related causes of action that Mr. Haque alleges). As a
result, we do not have subject matter jurisdiction over the
claims alleged in Appeal No. 2015-1959 and, thus, may
not review whether the District Court erred in denying
Mr. Haque’s motion to transfer.
     In Appeal No. 2015-5142, Mr. Haque appeals the final
judgment of the Claims Court dismissing his Complaint
because he “fail[ed] to articulate a claim that is within
th[at] [c]ourt’s jurisdiction.” Government’s App. 43. Mr.
Haque’s Complaint states that he filed his action “pursu-
ant to Title VII of the Civil Rights Act of 1964 for em-
ployment discrimination,” id. at 139, that he seeks relief
for failure to employ, termination of employment, failure
to promote, and discrimination based on race or color,
religion, sex, national origin, and age, id. at 139–41, and
that the alleged discriminatory acts occurred between
1994 and 2015, id. at 141. The Claims Court dismissed
Mr. Haque’s action because it lacks jurisdiction to enter-
tain “claims alleging civil rights violations.” Id. at 43
(citation omitted). Even construing the claims in the light
most favorable to Mr. Haque, see Cedars-Sinai, 11 F.3d at
1583, we agree with the Claims Court that it lacked
jurisdiction over the action, see 28 U.S.C. § 1295; Taylor v.
United States, 310 F. App’x 390, 393 (Fed. Cir. 2009)
(unpublished) (“Because Title VII vests jurisdiction over
discrimination claims exclusively in the district court, the
[Claims Court and, thus, this court] cannot exercise
jurisdiction over those claims.”). Accordingly, we affirm
the Claims Court’s decision to dismiss Mr. Haque’s action
that resulted in Appeal No. 2015-5142.
    DISMISSED-IN-PART AND AFFIRMED-IN-PART